Citation Nr: 1008600	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  03-35 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Board previously adjudicated the Veteran's claim in May 
2005.  The claim for entitlement to service connection for 
diabetes mellitus was denied.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

The Veteran was initially represented in his appeal by his 
current attorney.  However, the attorney withdrew from his 
representation at the Court in November 2006.  The Veteran 
was then represented by another attorney at the Court.  

The Court issued a memorandum decision in this case in 
September 2008.  The Court set aside the Board decision in 
part and remanded the case to the Board for further 
adjudication.  

The Board wrote to the Veteran's attorney in November 2009.  
The Veteran, through his attorney, was advised that the case 
was returned to the Board by the Court.  He was further 
advised that he had 90 days to submit additional evidence or 
argument in support of his claim.  No response was received.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.






REMAND

The Veteran served on active duty from February 1967 to 
November 1970.  His DD 214 reflects that he received the 
National Defense Service Medal, Vietnam Service Medal, and 
Vietnam Campaign Medal based on his military service.  He was 
also shown to have approximately one year and six months of 
foreign or sea duty.  

The Veteran's service personnel records do not directly show 
his assignment to a ship offshore of Vietnam.  The records 
reflect his assignment to Air Anti-Submarine Squadron 29 for 
sea duty in May 1969.  The records also reflect that he 
served in the Vietnam Combat Zone during two separate periods 
while attached to his squadron.  The periods were June 19, 
1969, to July 5, 1969, and July 25, 1969, to August 14, 1969.  
As the Veteran has stated he served onboard the USS Kearsarge 
(CV-33), it is presumed that his squadron was deployed to the 
ship during the periods.  

The Veteran submitted a claim seeking entitlement to service 
connection for diabetes mellitus in March 2001. 

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain 
chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Further, 
service connection may be granted for certain diseases 
related to herbicide exposure in Vietnam if the statutory and 
regulatory requirements are met.

The pertinent regulations, in effect at the time of the 
Veteran's claim in March 2001, provide that certain diseases 
associated with exposure to herbicide agents may be presumed 
to have been incurred in service even though there is no 
evidence of the disease in service, provided the requirements 
of 38 C.F.R. § 3.307(a)(6) (2000) are met.  See 38 C.F.R. § 
3.309(e) (2000); see also 38 U.S.C.A. § 1116.  The term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during a period from January 9, 
1962, to May 7, 1975.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents are listed at 38 C.F.R. § 3.309(e) (2000), 
diabetes mellitus type 2 was not included at that time.  In 
general, for service connection to be granted for one of the 
presumptive diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii) (2000).  A veteran who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, will be presumed to have 
been exposed during such service to an herbicide agent unless 
there is affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2000).

The regulation further provides that "'Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.'"  
Id.

There have been no changes to 38 C.F.R. § 3.307(a)(6) that 
affects the requirement to have actual service in the 
Republic of Vietnam since the Veteran submitted his claim in 
March 2001.  However, 38 C.F.R. § 3.309(e) was amended in May 
2001 to add diabetes mellitus type 2 to the list of 
presumptive diseases related to exposure to herbicides in 
Vietnam.  See 66 Fed. Reg. 23,166-23,169 (May 8, 2001).

As noted the Veteran's case was previously before the Board 
in May 2005.  At that time the Veteran contended that he was 
entitled to service connection for diabetes mellitus based on 
his exposure to Agent Orange.  He maintained that he was 
entitled to presumptive service connection based on his ship 
being offshore of Vietnam.  He also maintained that he was 
exposed to Agent Orange from his handling of barrels that had 
contained Agent Orange on his ship.  The Veteran has made 
several statements, and testified to the effect, that he 
never was on the ground in the Republic of Vietnam.  The 
Veteran was asked at his hearing as to when he was first 
diagnosed with diabetes and he said it was in 1995.  He was 
again diagnosed by VA in July 1999.  The Veteran was asked if 
he was claiming that his diabetes actually began while in 
service and he replied that he did not believe so.  It was 
confirmed that the essence of his claim was his exposure to 
Agent Orange.  The Veteran confirmed that he did not believe 
his diabetes had its onset in the year after service.  
(Transcript pp 8-9).

The Veteran's claim was denied on the basis that his service 
offshore did not constitute service in Vietnam for the 
purpose of presumptive service connection.  The Board further 
found that there was no evidence of his being exposed to 
herbicides in service and no other evidence to support a 
finding of direct service connection.

At the Court, the Veteran argued that he was entitled to 
service connection by virtue of his service on a ship 
offshore of Vietnam.  The Veteran maintained that 38 U.S.C.A. 
§ 1116(a)(1)(A) and VA directives required a finding of 
presumptive exposure.  The statutory provision provided that, 
if a veteran had the required Vietnam service and developed 
one of the listed presumptive diseases within the period 
specified, the disease would be presumed to have resulted 
from such Vietnam service.  The VA directive was a reference 
to a provision in the Veterans Benefits Administration (VBA) 
Adjudication Manual, M21-1, that addressed the adjudication 
of claims based on herbicide exposure.  The provision that 
was in effect, until amended in March 2002, allowed for 
concession of service in Vietnam if the veteran received the 
Vietnam Service Medal.  It was argued that this was a 
substantive rule and binding on VA and that a change to 
require a presence in Vietnam was made without compliance 
with the Administrative Procedures Act (APA).  The Veteran 
further maintained that the regulation that required an 
actual presence in Vietnam was not valid.

In essence the above arguments were the same arguments put 
forth by the Veteran's attorney in the attorney's 
representation of the appellant in Haas v. Nicholson, 20 Vet. 
App. 256 (2006) (Haas I).  The Veteran also argued that VA 
had not met its duty to assist in developing evidence in 
regard to his contention that he was exposed to Agent Orange 
by virtue of his duties on his ship.  

VA's General Counsel, representing the Secretary of the 
Department of Veterans Affairs, argued that VA's 
interpretation of the statute that defined the basis for 
establishing entitlement to presumptive exposure and its 
implementing regulation, 38 C.F.R. § 3.307(a)(6)(iii), were 
valid.  VA's General Counsel did concur that the duty to 
assist was not met in that development was not conducted to 
address the Veteran's contention that he had actual exposure 
to Agent Orange through his duties on his ship.  It was 
recommended that the Board decision be remanded to address 
the direct service connection aspect of the Veteran's claim.

In Haas I, the Court made several holdings in determining 
that a veteran that only had service onboard a ship offshore 
of Vietnam, was considered to have met the requirement for 
service in Vietnam.  Accordingly, the veteran was entitled to 
consideration of presumptive service connection for his 
claimed diabetes mellitus.  The Court held that 38 U.S.C.A. 
§ 1116(f) was ambiguous as to requiring a veteran to have set 
foot in Vietnam to obtain the benefit of presumptive service 
connection, that VA's regulations did not clearly preclude 
application of the presumption to a veteran with service on a 
ship in close proximity to Vietnam, that the version of M21-1 
in effect when the appellant applied (2001) entitled him to a 
presumption of service connection based on his receipt of the 
Vietnam Service Medal, and that the amendment to the M21-1 
violated the APA and the more favorable provision should be 
applied.  See Haas I, 20 Vet. App. at 259.   

In May 2008 the United States Court of Appeals for the 
Federal Circuit reversed the Court's opinion in Haas I.  See 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 
129 S.Ct. 1002, 173 L.Ed 2d 315 (2009) (Haas II).  The 
Federal Circuit reversed the Court's holding regarding their 
interpretation that 38 C.F.R. § 3.307(a)(6)(iii) did not 
preclude application of the presumption to a claimant that 
served on a ship offshore of Vietnam.  The Federal Circuit 
also held that the M21-1 provision relied on by the Court was 
not a substantive rule and that any change made did not 
require compliance with the APA.  The decision of the Federal 
Circuit supported VA's interpretation that the applicable 
regulation required an actual presence in Vietnam, referred 
to as foot-on-the ground by the Federal Circuit, to be 
afforded the presumption of exposure and service connection 
for a presumptive disease.

The Court issued a decision in this case in September 2008.  
The Court noted that the Veteran and the Secretary both 
agreed that there was an error by VA in the duty to assist 
the Veteran in regard to the direct service aspect of his 
claim.  Namely, developing evidence to address the Veteran's 
contention of direct exposure to Agent Orange on his ship.  
The Secretary maintained that the denial of the claim on a 
presumptive basis should be affirmed.  

The Court said that the record supported the parties' 
agreement that the Board erred in its determination that the 
duty to assist had been satisfied as it applied to the 
Veteran's claim based on direct service connection.  The 
Court said "...this matter will be set aside and remanded for 
further adjudication."  The Court also said:

... in light of the fact that (1) the 
claim based on presumptive service 
connection is controlled by Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 
2008), for which mandate has not yet 
issued, (2) [the Veteran's] claim 
has been under adjudication since 
2001, and (3) multiple theories 
pertaining to the same benefit 
constitute the same claim, see 
Roebuck v. Nicholson, 20 Vet. App. 
307 (2006), the decision of the 
Board denying benefits based on 
presumptive service connection will 
be set aside and remanded for 
consideration of Haas once mandate 
issues in that case, see Ohland v. 
Derwinski, 1 Vet. App. 147 (1991) 
(remanding to the Board without 
vacating or setting aside Board 
decision on appeal).

Slip opinion dated September 26, 2008.  The Court concluded 
by saying that the decision of the Board that denied benefits 
based on direct service connection was set aside and the 
entire matter on appeal was remanded for readjudication.

The Board notes that mandate was issued in the Haas II case 
in October 2008.  See Haas v. Shinseki, 22 Vet. App. 385 
(2009).  Thus, the Veteran's case is ripe for adjudication 
based on all theories of entitlement.

As a result of the Federal Circuit's affirmance of VA's 
interpretation of the law in Haas II, a claimaint seeking 
entitlement to presumptive service connection for diseases 
related to herbicide exposure in Vietnam, must establish that 
they were in Vietnam.  In the Veteran's case he has conceded 
that he was never in Vietnam.  His claim is premised on his 
ship's proximity to Vietnam and his direct exposure through 
the handling of barrels that had contained Agent Orange.  

In regard to his direct exposure, the Veteran testified in 
February 2005 that he served on the USS Kearsarge with his 
squadron in 1969.  He said that he was a personnelman but 
worked outside of his rate because he was only a seaman, E-3.  
He worked on the flight deck refueling aircraft.  He also 
worked on removing empty barrels from helicopters.  He said 
the barrels were used to transport Agent Orange.  He said 
they sometimes had to wash down the flight deck and clean out 
the helicopters because the chemicals had spilled out.  

The Veteran's personnel records reflect that he served as an 
airman apprentice, AA, upon his graduation from basic 
training.  He was assigned to a carrier airborne early 
warning training squadron in May 1967.  He was advanced to 
aviation seaman, AN, in November 1967.  The Veteran attended 
personnelman (PN) school for two periods in 1968.  His rate 
was changed to seaman personnelman, SNPN, in December 1968.  
He maintained his rating as a personnelman during the 
remainder of service.

The Veteran was transferred to the anti-submarine warfare 
squadron as a SNPN in May 1969.  There is nothing in his 
personnel records to reflect that he served on deck in any 
capacity while his unit was deployed onboard the Kearsarge.  
There is an administrative remarks entry that notes the 
Veteran completed a three month assignment as a messman as of 
September 4, 1969.  This meant working in either the officer 
or enlisted mess (food service) during the three months.  

The personnel records do reflect that the Veteran began his 
military service working in an aviation capacity.  However, 
upon his completion of personnelman training, he no longer 
served within that specialty, at least by formal assignment, 
since 1968.  Given the other service record entry that 
denoted the Veteran's periods of service in the Vietnam 
Combat Zone, it would appear that the Veteran could not have 
served on deck performing flight related duties as he was 
detailed as a messman during the entire period of deployment 
offshore of Vietnam.  The Veteran will be given an 
opportunity to provide evidence of his shipboard duties on 
remand.

In light of the remand by the Court, further development is 
required to address the Veteran's contentions of exposure to 
Agent Orange on his ship.  In addition, the Veteran has said 
that he was initially diagnosed with diabetes mellitus in 
July 1999.  He identified treatment for his diabetes at the 
VA medical center (VAMC) in San Diego at that time he 
submitted his claim.  VA records for the period from January 
2001 to April 2001 were obtained and associated with the 
claims folder.  

A VA clinical entry, dated January 31, 2001, noted that the 
Veteran was hospitalized at the VAMC in July 1999.  A letter 
from a VA physician, dated in January 2005, and submitted by 
the Veteran at his hearing, notes that the veteran was 
admitted to the VAMC in July 1999.  A request for the earlier 
VA records must be made.

Finally, the Veteran testified that he was in receipt of 
disability benefits from the Social Security Administration 
(SSA).  (Transcript p. 11).  He said his benefits were for 
his congestive heart failure, diabetes and "things like 
that."  The Veteran said he did not know if that was 
relevant.  Given that he was limiting his claim to 
presumptive service connection based on his ship's service 
offshore to Vietnam or, in the alternative, that he was 
exposed Agent Orange on his ship, the Veteran was told that 
the records would be relevant if they related to his claimed 
exposure.  He was asked if he had another other evidence to 
show he was exposed to Agent Orange and he replied that he 
did not.  

The Veterans Claims Assistance Act of 2000 (VCAA) contains a 
duty to assist provision, 38 U.S.C.A. § 5103A, that was cited 
by both the Veteran and VA's General Counsel in regard to 
developing evidence regarding his claimed Agent Orange 
exposure on his ship.  The same duty to assist provision 
requires VA to obtain relevant Federal records in the custody 
of other departments.  See 38 U.S.C.A. § 5103A; see also 
38 C.F.R. § 3.159(c).  However, the key is whether the 
records are relevant.  See Golz v. Shinseki, 590 F.3d 1317 
(Fed. Cir. 2010).  

Neither the Veteran nor his attorney raised the issue of 
relevance of the SSA records when the case was on appeal to 
the Court.  Further, neither the Veteran nor his attorney has 
raised the issue of relevance of the SSA records after they 
were given notice of the return of the case from the Court in 
November 2009.  Moreover, the Veteran, in his testimony in 
February 2005, stated that his claim was premised on his 
theories of exposure to Agent Orange based on his ship's 
location and his handling of Agent Orange on his ship.  
Unless the Veteran provides information to the contrary, the 
Board finds that his SSA disability records would not be 
relevant to the current claim.  See Golz, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his diabetes mellitus since service.  The 
RO should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran that have not been previously 
secured and associate them with the 
claims folder.  

The Veteran testified that he was first 
diagnosed at an Indian Reservation in 
1995 and the diagnosis was later 
confirmed by VA in July 1999.  He has 
identified treatment at the San Diego 
VAMC in July 1999.

2.  The RO should contact the U. S. Army 
and Joint Services Records research 
Center (JSRRC) to inquire whether the 
Veteran's ship, the USS Kearsarge (CV-33) 
transported and/or handled Agent Orange, 
or any other herbicide used in Vietnam, 
during 1969.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
Veteran and his attorney should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


